UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8044


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL LEROY DARITY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:95-cr-00132-MR-1)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Leroy Darity, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Jerry Wayne Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael    Leroy    Darity       appeals    the    district    court’s

order denying relief on his “Motion to Correct Clerical Error.”

We   have   reviewed    the    record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       United    States     v.     Darity,       No.    1:95-cr-00132-MR-1

(W.D.N.C. Dec. 5, 2013).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and    argument      would   not   aid   the

decisional process.

                                                                           AFFIRMED




                                         2